188 F.2d 365
James A. McLAREN, Appellant,v.UNITED STATES of America, Appellee.
No. 11258.
United States Court of Appeals Sixth Circuit.
April 12, 1951.

Olen Henderson, Oak Ridge, Tenn., L. B. Bolt, Jr., Knoxville, Tenn., for appellant.
Otto T. Ault, Knoxville, Tenn., A. Devitt Vanech, Roger P. Marguis, Elizabeth Dudley and John C. Harrigton, all of Washington, D.C., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the District Court did not err in permitting the appellee to file an amendment to the complaint, and that the court correctly found that there was no genuine issue as to any material fact and no controversial issue of fact to be submitted to the jury:


3
It is so ordered that the judgment of the District Court entered August 29, 1950, be, and it hereby is, affirmed.